DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10 October 2022 is acknowledged.

Response to Amendment
	Examiner acknowledges the amendment filed 10 October 2022 wherein: claims 18-20 are canceled; claims 21-23 are newly added; claims 1-17 and 21-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 5, 7, 9, 13, and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 5, 9, and 13, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While Applicant’s specification recites “Still further, when a number or a range of numbers is described with ‘about,’ ‘approximate,’ and the like, the term is intended to encompass numbers that are within a reasonable range including the number described, such as within +/- 10% of the number described or other values as understood by person skilled in the art” (par. [0019]), this recitation does not clearly define the scope (i.e., what is a “reasonable range” is a matter of opinion; being within 10% is listed only as an example, not a definition). For the purposes of examination, Examiner has considered a range within +/- 10% of the number described.

Regarding claims 7 and 23, the term “substantially” is indefinite for similar reasons described above regarding the term “about”, and is similarly interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen (US 6,353,227) in view of Wainer (US 6,271,524) and Deprez (US 2014/0077095).

Regarding claim 1, Boxen discloses radiation-based imaging system (col. 4 ln. 41-47, fig. 1a), comprising: a collimator (10b) configured to filter radiation emitted from a target object (13), the collimator (10b) including a plurality of apertures (15) non-uniformly distributed on the collimator (10b), wherein the plurality of apertures (15) have at least one acceptance angle which is adjustable, and the plurality of apertures (15) forms an aperture pattern (22) that includes a basic pattern that are repeated more than four times within the aperture pattern; and a detector (11a) for detecting the radiation that has passed through the collimator (10b), wherein the collimator (10b) is adjustably spaced apart from the detector (11a) such that the detector is illuminated by two of more of the plurality of apertures (15; col. 4 ln. 41 - col. 8 ln. 54, fig. 1a, 2b).
Boxen does not expressly disclose: a largest acceptance angle of the plurality of apertures is not larger than 15°; and the collimator is spaced from the detector such that a point on a top surface of the detector that faces the collimator is simultaneously illuminated by two or more of the plurality of apertures.
Wainer discloses a collimator (54) comprising a plurality of apertures, wherein a largest acceptance angle of the plurality of apertures is not larger than 15° (i.e., not larger than 5°; col. 4 ln. 7-11, col. 8 ln. 61 - col. 9 ln. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Boxen in view of the teachings of Wainer so that a largest acceptance angle of the plurality of apertures is not larger than 15°since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
One would have been motivated to choose such a largest acceptance to provide more collimation at the cost of sensitivity as compared to larger acceptance angles such as described by Wainer in col. 6 ln. 54-64.
Deprez discloses a collimator comprising a plurality of apertures (Abstract), wherein the collimator is spaced from a detector such that a point on a top surface of the detector that faces the collimator is simultaneously illuminated by two or more of the plurality of apertures (i.e., there is overlap on the detector of radiation stemming from different collimating apertures; par. [0095]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the teachings of Deprez so that the collimator is spaced from the detector such that a point on a top surface of the detector that faces the collimator is simultaneously illuminated by two or more of the plurality of apertures.
One would have been motivated to do so to gain an advantage recited in Deprez of optimizing the amount of radiation captured as compared to having no overlap (Deprez, par. [0095]).

Regarding claim 2, as best understood, Boxen modified teaches the radiation-based imaging system of claim 1, wherein the point on the top surface of the detector is simultaneously illuminated by a percentage of the plurality of apertures, wherein the percentage is an adjustable parameter (i.e., the amount of overlap is used as a parameter which can be adjusted; Deprez, par. [0095]).
Boxen modified does not expressly disclose the percentage is less than about 25%.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Boxen so that the percentage is less than about 25% since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
One would have been motivated to do so to gain a desired balance between photon localization and radiation sensitivity described in Deprez, par. [0095].

Regarding claim 3, Boxen modified teaches the radiation-based imaging system of claim 1, but does not expressly disclose an amount of the plurality of apertures exceeds one thousand.
However, Boxen modified teaches the number of apertures is a result-effective variable in determining collimator sensitivity (Boxen, col. 10 ln. 1-7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen so that an amount of the plurality of apertures exceeds one thousand since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
One would have been motivated to do so to achieve a desired collimator sensitivity such as disclosed by Boxen in col. 10 ln. 1-7.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer and Deprez as applied to claim 1 above, and further in view of Metzler (US 2009/0304150).

Regarding claim 4, Boxen modified teaches the radiation-based imaging system of claim 1, but does not expressly disclose the plurality of apertures varies at least in one of aperture size, aperture shape, acceptance angle, length, and aperture pitch.
Metzler discloses a collimator comprising a plurality of apertures which vary in at least one of aperture size (geometric diameter), aperture shape (hole shape), acceptance angle, length (thickness), and aperture pitch (pitch; claim 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the teachings of Metzler so that the plurality of apertures varies at least in one of aperture size, aperture shape, acceptance angle, length, and aperture pitch.
One would have been motivated to do so to gain an advantage recited in Metzler of permitting different geometric configurations to be studied (Metzler, par. [0155]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer and Deprez as applied to claim 1 above, and further in view of Suzuki (US 2015/0262721).

Regarding claim 5, as best understood, Boxen modified teaches the radiation-based imaging system of claim 1, but does not expressly disclose a distance between the collimator and the detector is from about 1.5 to about 10 times of a thickness of the collimator.
Suzuki discloses a radiation-based imaging system (SPECT system; par. [0049]-[0050], fig. 1) comprising a collimator (26) and a detector (21), wherein a distance (Δl) between the collimator (26) and the detector (21) is from about 1.5 to about 10 times of a thickness (l) of the collimator (i.e., with the distance being 26 mm and the thickness being 6 mm, the distance is 4.3 times the thickness; par. [0057]. [0060], fig. 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the teachings of Suzuki so that the collimator and the detector is from about 1.5 to about 10 times of a thickness of the collimator since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
One would have been motivated to do so to study the influence of such a positional displacement as disclosed by Suzuki, par. [0057].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer and Deprez as applied to claim 1 above, and further in view of Idoine (US 2008/0230707).

Regarding claim 6, Boxen modified teaches the radiation-based imaging system of claim 1, but does not expressly disclose the basic pattern is a coded aperture pattern.
Idoine discloses a collimator having a coded aperture pattern (par. [0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the teachings of Idoine so that the basic pattern is a coded aperture pattern.
One would have been motivated to do so to gain an advantage recited in Idoine of improving resolution (Idoine, par. [0035]).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer and Deprez as applied to claim 1 above, and further in view of Flynn (US 4,506,374).

Regarding claim 8, Boxen modified teaches the radiation-based imaging system of claim 1, but does not expressly disclose the collimator includes a first portion and a second portion, wherein the first portion includes through-holes uniformly distributed on the first portion and the second portion includes through-holes non-uniformly distributed on the second portion and corresponding to the plurality of apertures, such that a portion of the through-holes of the first portion is blocked by the second portion.
Flynn discloses a radiation-based imaging system (fig. 1) comprising a collimator (hybrid collimator 101), wherein the collimator (101) includes a first portion (110) and a second portion (130), wherein the first portion (110) includes through-holes (111) uniformly distributed on the first portion (110) and the second portion (130) includes through-holes (131) non-uniformly distributed on the second portion (130), such that a portion of the through-holes (111) of the first portion (110) is blocked by the second portion (130; col. 3 ln. 40 - col. 5 ln. 41, fig. 1, 3, 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the teachings of Flynn.
One would have been motivated to do so to gain an advantage recited in Flynn of improving image signal-to-noise ratio (Flynn, col. 2 ln. 35 - col. 3 ln. 3).

Regarding claim 9, as best understood, Boxen modified teaches the radiation-based imaging system of claim 8, wherein a thickness of the first portion (110) is 130 mm and the second portion (130) is a “flat, laminated, rectangular code plate” (Deprez, col. 3 ln. 53-56, col. 4 ln. 36-40).
Boxen does not expressly disclose the thickness of the second portion is such that the thickness of the first portion is from about 2 to about 10 times of a thickness of the second portion.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen so the thickness of the second portion is such that the thickness of the first portion is from about 2 to about 10 times of a thickness of the second portion since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
One would have been motivated to do so to study the influence of such a positional displacement as disclosed by Suzuki, par. [0057].
One would have been motivated to do so to gain a desired balance between photon localization and radiation sensitivity described in Deprez, par. [0095].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer and Deprez as applied to claim 1 above, and further in view of Hefetz (US 2015/0177392).

Regarding claim 10, Boxen modified teaches the radiation-based imaging system of claim 1, but does not expressly disclose the collimator is a first collimator and the detector is a first detector, further comprising: a second collimator; and a second detector coupled to the second collimator, wherein the second collimator is attached to the second detector.
Hefetz discloses a radiation-based imaging system comprising first and second collimators and first and second detectors, wherein the second collimator is attached to the second detector (par. [0005], [0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Boxen in view of the teachings of Hefetz.
One would have been motivated to do so gain an advantage recited in Hefetz of providing both low and high energy collimation (Hefetz, Abstract).

Claim(s) 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer and Deprez as applied to claim 1 above, and further in view of Hefetz.

Regarding claim 11, Boxen modified teaches the radiation-based imaging system of claim 1, with the “collimator” and “detector” of claim 1 corresponding to the “second collimator” and “second detector”, respectively, of claim 11.
Boxen modified does not expressly disclose a first collimator configured to filter radiation emitted from a target object, the first collimator including a first plurality of apertures that forms a first aperture pattern; a first detector associated with the first collimator for detecting the radiation that has passed through the first collimator; wherein the target object is positioned between the first collimator and the second collimator, and wherein the first aperture pattern is different from the second aperture pattern.
Hefetz discloses a radiation-based imaging system comprising first and second collimators and first and second detectors, wherein the second collimator is attached to the second detector (par. [0005], [0008]), wherein a target object (204) is positioned between the first collimator (of 202) and the second collimator (of 204), and wherein the first collimator has a different configuration than that of the second collimator (i.e., low and high energy collimation; par. [0087], fig. 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the teachings of Hefetz.
One would have been motivated to do so gain an advantage recited in Hefetz of providing both low and high energy collimation (Hefetz, Abstract).

Regarding claim 12, Boxen modified teaches the radiation-based imaging system of claim 11, wherein the first collimator (182) is in contact with the first detector (170; Deprez, par. [0082], fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the further teachings of Deprez.
One would have been motivated to do so to gain an advantage suggested by Deprez of preventing unwanted photons from reaching the detector (Deprez, par. [0082], fig. 12).

Regarding claim 14, Boxen modified teaches the radiation-based imaging system of claim 11, wherein the first plurality of apertures is uniformly distributed on the first collimator (182; Deprez, par. [0082], fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Boxen in view of the further teachings of Deprez.
One would have been motivated to do so to align the first apertures with underlying pixels of the first detector.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer, Deprez, and Hefetz as applied to claim 12 above, and further in view of Suzuki.

Regarding claim 13, Examiner refers to the rejection of claim 5 above.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer, Deprez, and Hefetz as applied to claim 11 above, and further in view of Idoine.

Regarding claim 15, Examiner refers to the rejection of claim 6 above.

Regarding claim 16, Boxen modified teaches the radiation-based imaging system of claim 15, wherein the coded pattern is one of a uniformly redundant array (URA) pattern and a modified uniformly redundant array (MURA) pattern (Idoine, par. [0017], [0051]).

Regarding claim 17, Boxen modified teaches the radiation-based imaging system of claim 15, wherein a normal direction to a top surface of the first detector (202) and a normal direction to a top surface of the second detector (204) form a non-zero angle (Hefetz, par. [0087]. fig. 16).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer and Deprez as applied to claim 1 above, and further in view of Idoine and Suzuki.

Regarding claim 21, Boxen modified teaches the claimed invention of claim 1, wherein the collimator is a plate (Boxen, col. 3 ln. 10-21), wherein the detector is configured to acquire an image from photons passing through the holes in the plate (Boxen, col. 4 ln. 40-60),  wherein the collimator has a thickness (Boxen, col. 6 ln. 55).
Further elements of claim 1 and 21 correspond to each other as follows:
Claim 1
Claim 21
radiation-based imaging system
apparatus for medical imaging
collimator including a plurality of apertures
a plate with a top surface and a bottom surface and holes extending from the top surface to the bottom surface
the plurality of apertures form an aperture pattern that includes a basic pattern hat are repeated more than four times within the aperture pattern
wherein the holes are arranged as repetition of a basic pattern


Boxen modified does not expressly disclose the basic pattern is a coded pattern.
For this limitation, Examiner refers to the rejection of claim 6 above.

Boxen modified does not expressly disclose a spacing between the plate and the detector is at least 1.5 times of the thickness of the plate.
For this limitation, Examiner refers to the rejection of claim 5 above.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxen in view of Wainer, Deprez, Idoine, and Suzuki as applied to claim 21 above, and further in view of Bowen (US 2012/0305812).

Regarding claim 22, Boxen modified teaches the apparatus of claim 21, but does not expressly disclose the basic pattern has a grid of an odd number of rows and an odd number of columns.
Bowen discloses a collimator has a grid pattern with an odd number of rows (up to 5, which includes 3, or 5) and an odd number of columns (up to 4, which includes 3; par. [0009]).
It would have been obvious to one of ordinary skill int the art at the time of the invention to have further modified the invention of Boxen in view of the teachings of Bowen so that the basic pattern has a grid of an odd number of rows and an odd number of columns.
One would have been motivated to do so to gain an advantage recited in Bowen of improving detection efficiency (Bowen, par. [0007]-[0008]).

Allowable Subject Matter
Claim(s) 7 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 7 and 23, as best understood, with reference to representative claim 7, the cited prior art does not expressly disclose or suggest an illuminating area of one of the apertures substantially equals to an area of the basic pattern.

The cited prior art teaches some features of the claimed invention as described above in the rejection of claim 1.
While collimators comprising apertures were well-known in the art, and while apertures having an illuminating area and apertures having a basic pattern were generally known in the art, the cited prior art does not expressly disclose or suggest, absent the benefit of Applicant’s disclosure, setting the illuminating area equal to an area of the basic pattern.
Accordingly, claims 7 and 23 would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884